OPINION
PER CURIAM.
The trial court, following a hearing, found that Charles Cowles conducted himself improperly in several respects in attempting a levy of execution. The court ordered Cowles’ appointment as a process server, which had been summarily suspended by Judge Van Hoomissen, permanently revoked.
Cowles’ points on appeal, and our conclusions concerning them follow:
1.The court erred in not limiting the scope of the hearing to the grounds upon which Judge Van Hoomissen initially revoked the license.
Conclusion. This contention is without merit. While the court allowed evidence which went beyond the grounds for the initial suspension, the court expressly limited its decision to those grounds initially presented.
2. The court erred in not requiring a statement of specific charge against Mr. Cowles, including a specific designation of what rules or regulations or statutes he violated.
Conclusion. This contention is without merit. A notice of charges was filed by the State setting forth with sufficient particularity the charges against Cowles.
3. The court erred in signing the findings of fact and conclusions of law revoking the license of Charles Cowles.
Conclusion. This contention is without merit. The findings of fact of the trial judge are supported by competent evidence and are not clearly erroneous. The licensing of process servers is a matter committed by statute and rple of court to the sound discretion of the presiding judge in each judicial district. See AS 09.40.025; Alaska Rule of Civil Procedure 4(c)(3). On this record, it was not an abuse of discretion to revoke Mr. Cowles’ license.